DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and the Species of Figure 18A in the reply filed on 5/3/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 2/5/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The foreign office actions are not in English and do not have an explanation of relevance and therefore have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the plurality of mats”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR Published Application 10-2020-00093481, published August 5, 2020) in view of Ahn (US 2013/0016558).
Regarding claim 1, Nam discloses a memory device comprising: a lower chip (see Figure 14, PERI); and an upper chip (CELL) vertically stacked on the lower chip and bonded to the lower chip, wherein the upper chip comprises: a metal layer located adjacent to the lower chip and configured to form a bit line; a substrate vertically spaced apart from the metal layer and configured to form a common source line on a bottom surface of the substrate; and a memory cell array located between the metal layer and the substrate and comprising a plurality of memory cells (Figure 14 is almost identical to Applicant’s embodiment of Figure 26), and wherein the lower chip comprises a control logic (e.g. row decoder, etc.).  Nam is silent with respect to the program operation and therefore fails to teach that the logic is configured to control a plurality of programming loops for programming the plurality of memory cells to a target programming state to be executed, and control a voltage level of a verifying voltage applied for each programming loop to verify the target programming state to gradually decrease as a program loop count increases.
However, such a loop based programming was well-known in the art at the time of filing and Ahn teaches a plurality of programming loops for programming the plurality of memory cells to a target programming state to be executed, and a voltage level of a verifying voltage applied for each programming loop to verify the target programming state to gradually decrease as a program loop count increases (see Figures 4-5).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to configure the logic of Nam to program the cells with the features disclosed by Ahn in order to store data in the memory device.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR Published Application 10-2020-00093481, published August 5, 2020) in view of Ahn (US 2013/0016558) an further in view of JUNG (US 2018/0374541).
Regarding claim 6, Nam as modified above discloses memory device of claim 1, but fails the memory cell array comprises a pillar comprising: a first portion; and a second portion stacked on the first portion, the first and second portions being formed on the lower chip, wherein the first portion is formed over the lower chip and has a cross-sectional area decreasing away from the lower chip, wherein the second portion is formed on the first portion and has a cross-sectional area decreasing away from the first portion, and wherein, at a boundary between the first portion and the second portion, a cross-sectional area of the second portion is greater than a cross-sectional area of the first portion.
However, this configuration was known at the time of filing (see Jung Figure 4e), and it would have been obvious to those having ordinary skill at the time of filing to provide such a stacked memory in order to increase memory density.

Claim(s) 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR Published Application 10-2020-00093481, published August 5, 2020) in view of Ahn (US 2013/0016558) an further in view of Kim  (US 2018/0061504).
Regarding claim 11, Nam as modified above discloses memory device of claim 1 but fails to teach wherein the lower chip further comprises a temperature sensor configured to measure a temperature inside or outside the memory device, and wherein the control logic is further configured to control a voltage level of the verifying voltage to be changed based on the temperature inside the memory device.
However, Kim teaches that is was known to modify bias conditions based on sensed temperature of the memory devices (see abstract) and it would have been obvious to those having ordinary skill at the time of filing to provide such a bias modification based on temperature in order to provide reliable operation in different temperature environments.
Inasmuch as understood, claims 4-5 are rejected on similar basis to claim 11.


Allowable Subject Matter
Claims 2-3, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2 and 3, the prior art fails to teach or reasonably suggest in combination wherein verifying voltage in the single mat mode to be different from the verifying voltage in the multi-mat mode in at least one of a voltage level and a voltage width.
Regarding claims 7 and 8, the prior art fails to teach or reasonably suggest in combination a degree of first level change of the verifying voltage as the plurality of programming loops are executed when the target programming state is a first programming state is different from a degree of second level change of the verifying voltage as the plurality of programming loops are executed when the target programming state is a second programming state.
Regarding claim 9, the prior art fails to teach or reasonably suggest in combination a first level change start timing indicating a programming loop in which a level of the verifying voltage starts to be changed when the target programming state is a first programming state is different from a second level change start timing indicating a programming loop in which a level of the verifying voltage starts to be changed when the target programming state is a second programming state.
Regarding claim 10, the prior art fails to teach or reasonably suggest in combination wherein a first level change pattern of the verifying voltage as the plurality of programming loops are executed when the target programming state is a first programming state is different from a second level change pattern of the verifying voltage as the plurality of programming loops are executed when the target programming state is a second programming state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached cited art disclose various embodiments of stacked memory chips with verify level control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824